MONACO, J.,
dissenting.
I respectfully dissent. I conclude that White v. State, 902 So.2d 887 (Fla. 1st DCA 2005), and Lamb v. State, 668 So.2d 666 (Fla. 2d DCA 1996), are factually indistinguishable from the present case, and that the reasoning employed there should control the disposition of the case before us. If anything, this case presents facts more favorable to the charged juvenile than either White or Lamb. The testimony of the officer was that he found the firearm under the front seat “about in the middle, between the front floorboard and the rear — rear board, in probably about the middle.” Moreover, I do not believe that a gun found under a front seat of a car can be said to be readily accessible to a person who had earlier sat in a back seat, but who was arrested outside of the vehicle, particularly where there is no specific evidence reflecting that the weapon was within easy reach. I would reverse.